Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 1 of 28 PageID #:
                                   1457




                Pokorna Exhibit 1
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 2 of 28 PageID #:
                                   1458
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 3 of 28 PageID #:
                                   1459
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 4 of 28 PageID #:
                                   1460
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 5 of 28 PageID #:
                                   1461
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 6 of 28 PageID #:
                                   1462
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 7 of 28 PageID #:
                                   1463
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 8 of 28 PageID #:
                                   1464
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 9 of 28 PageID #:
                                   1465
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 10 of 28 PageID #:
                                    1466
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 11 of 28 PageID #:
                                    1467
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 12 of 28 PageID #:
                                    1468
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 13 of 28 PageID #:
                                    1469
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 14 of 28 PageID #:
                                    1470
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 15 of 28 PageID #:
                                    1471
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 16 of 28 PageID #:
                                    1472
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 17 of 28 PageID #:
                                    1473
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 18 of 28 PageID #:
                                    1474
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 19 of 28 PageID #:
                                    1475
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 20 of 28 PageID #:
                                    1476
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 21 of 28 PageID #:
                                    1477
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 22 of 28 PageID #:
                                    1478
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 23 of 28 PageID #:
                                    1479
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 24 of 28 PageID #:
                                    1480
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 25 of 28 PageID #:
                                    1481
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 26 of 28 PageID #:
                                    1482
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 27 of 28 PageID #:
                                    1483
Case 2:18-cv-00412-RWS-RSP Document 44-11 Filed 04/16/19 Page 28 of 28 PageID #:
                                    1484
